UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
DEBRA K. WHITE,                                                  :       CASE NO. 1:17-CV-2613
                                                                 :
           Plaintiff,                                            :
                                                                 :
vs.                                                              :       OPINION & ORDER
                                                                 :       [Resolving Doc. 1]
COMMISSIONER OF SOCIAL SECURITY, :
                                                                 :
           Defendant.                                            :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Pro se Plaintiff Debra White seeks judicial review of the Social Security

Commissioner’s denial of her application for disability insurance benefits and supplemental

security income.1                  Magistrate Judge Kathleen Burke recommends affirming the

Commissioner’s denial of benefits.2 Plaintiff raises two objections.3

          For the following reasons, the Court OVERRULES Plaintiff’s first objection and

SUSTAINS Plaintiff’s second objection. The Court therefore ADOPTS the Magistrate Judge’s

Report and Recommendation (“R&R”) with respect to the first objection but REJECTS the R&R

with respect to the second objection. The Court VACATES the Administrative Law Judge’s

(“ALJ’s”) decision and REMANDS the case to the ALJ for further proceedings.

                                                         I. Background

          In April and May 2014, Plaintiff applied for disability insurance benefits and

supplemental security income. She alleged that she was disabled as of February 28, 2014.4


1
  Doc. 1.
2
  Doc. 20.
3
  Doc. 21.
4
  Doc. 10 at 15. All citations to the administrative record refer to the ECF page number in the document.
Case No. 1:17-cv-2613
Gwin, J.

She claimed that she suffered from hyperthyroidism (Grave’s disease), mediastinal mass,

tachycardia, weight loss, hypertension, anxiety, “elevated LFT’s,” and microcytic anemia.5

After denials by the state agency,6 White requested a hearing.7 On May 25, 2016, ALJ Susan

Guiffre conducted a hearing.8

           In an August 17, 2016 decision, the ALJ ruled that Plaintiff was not disabled because

she could perform her past work as a physical therapy assistant and children institution

attendant.9 The appeals council denied review on September 11, 2017, rendering the ALJ’s

conclusion the Commissioner’s final decision.10

           On December 15, 2017, White brought the present action seeking review of

Commissioner’s decision.11 On October 16, 2018, the Magistrate Judge issued an R&R

recommending affirmance.12 Plaintiff objects.13

                                             II. Legal Standard

           The Federal Magistrates Act requires the Court to review the objected-to portions of

the R&R de novo.14 The Court may “accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.”15

           The Court reviews whether the ALJ’s decision is “supported by substantial evidence

and made pursuant to proper legal standards.”16 Substantial evidence is “such relevant


5
  Id. at 400.
6
  Id. at 256, 257.
7
  Id. at 310.
8
  Id. at 205.
9
  Id. at 20.
10
   Id. at 1.
11
   Doc. 1.
12
   Doc. 20.
13
   Doc. 21.
14
   28 U.S.C. § 636(b)(1).
15
     Id.
16
     Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).
                                                       -2-
Case No. 1:17-cv-2613
Gwin, J.

evidence as a reasonable mind might accept as adequate to support a conclusion.” 17

Substantial evidence is more than a scintilla of evidence, but less than a preponderance. 18

           To establish disability under the Social Security Act, a plaintiff must demonstrate that

they are unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12

months.”19

                                                III. Discussion

           A. The ALJ’s Decision

           The Social Security Administration’s regulations outline a five-step process to

determine whether a claimant is disabled:

           [T]he ALJ asks at step one whether the claimant has been working; at step two,
           whether the claimant’s medical impairments meet the regulations’ severity and
           duration requirements; at step three, whether the medical impairments meet
           or equal an impairment listed in the regulations; at step four, whether the
           claimant can perform her past work given the limitations caused by her
           medical impairments; and at step five, whether the claimant can perform other
           work.20

Here, at step one the ALJ determined that Plaintiff had not engaged in gainful activity since

February 28, 2014.21 At step two, she determined that Plaintiff had two severe impairments—

Grave’s disease and obesity22—and two non-severe impairments—hypertension and affective




17
     Richardson v. Perales, 402 U.S. 289, 401 (1971).
18
     Id.
19
   42 U.S.C. § 423(d)(1)(A).
20
   Lewis v. Berryhill, 858 F.3d 858, 861 (4th Cir. 2017).
21
   Doc. 10 at 25.
22
   Id. at 25.
                                                        -3-
Case No. 1:17-cv-2613
Gwin, J.

disorder.23 At step three, the ALJ determined that Plaintiff did not have an impairment or

combination of impairments that met or was medically equal to the severity of the regulations

listed impairments.24

        After step three, the ALJ determined Plaintiff’s residual functional capacity—

that is, her ability to perform mental and physical activities despite limitations

imposed by her impairments.25 Under the regulations, the ALJ conducted a two-step

process.     First, the ALJ considered whether Plaintiff had an underlying medical

impairment that could produce Plaintiff’s claimed pain and symptoms. The ALJ

concluded that there was.26           Second, the ALJ considered whether the Plaintiff’s

statements about the “intensity, persistence, and functionally limiting effects” of her

impairment were substantiated by objective medical evidence.                          Here, the ALJ

concluded that they were not.27

        For this reason, the ALJ concluded that Plaintiff White had residual functional capacity

for “medium” work as defined in the regulations,28 except she could frequently crawl,

occasionally climb ramps and stairs, and never climb ladders, ropes, or scaffolds.29




23
   Id. at 26. The ALJ explained that Plaintiff’s mental impairment “causes no more than ‘mild’ limitation,” to
the four functional areas listed in section 12.00C of the Listing of Impairments (20 C.F.R., Part 404, Subpart P,
Appendix 1). Plaintiff does not seem to challenge this conclusion.
24
   See 20 C.F.R. Part 404, Subpart P, Appendix 1.
25
   Doc. 10 at 29.
26
   Id. at 30.
27
   Id.
28
   See 20 C.F.R. §§ 414.1567(c), 416.967(c).
29
   Doc. 10 at 29. The ALJ also explained that Plaintiff should avoid exposure to hazards such as industrial
machinery, unprotected heights, and similar things.
                                                       -4-
Case No. 1:17-cv-2613
Gwin, J.

           Thus, at step four the ALJ concluded that Plaintiff could perform her past work as a

physical therapy assistant and a child institution attendant.30 Because she could perform this

work, the ALJ concluded that Plaintiff was not disabled.31

           B. Plaintiff’s Objections

           Like her submissions to the Magistrate Judge,32 Plaintiff’s pro se objection is difficult

to parse.33 She seems to raise two issues: First, she claims that the physical requirements of

her previous physical therapist work are more demanding than the ALJ concluded. Second,

she claims that the ALJ only addressed four medical conditions, even though the record

showed other medical problems.

     i.    The Court Overrules Plaintiff’s First Objection

           In her first objection, Plaintiff states that “I showed proof that the work of a physical

therapist requires more work than was stated.”34 In support of this argument, she includes

several physical therapist job descriptions.35

           This objection is not persuasive, because the regulations permit the ALJ to rely upon

vocational expert testimony to determine whether Plaintiff could perform her past relevant

work.36 At the hearing, the ALJ asked a vocational expert a hypothetical question whether

a person with Plaintiff’s age, education, past work experience, and Plaintiff’s assessed



30
     Id. at 34.
31
     Id.
32
   Before the Magistrate Judge, Plaintiff submitted 328 pages of medical records interspersed with 32
handwritten pages of argument in a “motion for extension of time.” See Doc. 12. Judge Burke construed the
thirty-two handwritten pages as Plaintiff’s brief on the merits. Doc. 13.
33
   Plaintiff’s seventy-two-page objection is a mix of handwritten notes, web pages, medical records, and
handwritten summaries of medical records.
34
   Doc. 21 at 3.
35
   Doc. 21-2.
36
   See Giffteth v. Comm’r of Social Sec., 217 F. App’x 425, 429 (6th Cir. 2007) (citing 20 C.F.R. §
404.1560(b)(2)).
                                                   -5-
Case No. 1:17-cv-2613
Gwin, J.

residual functional capacity could perform her past work as a physical therapy assistant.37

The expert gave the opinion that White could. Unless the ALJ’s hypothetical was

inconsistent with the ALJ’s residual functional capacity assessment—which Plaintiff does

not argue here—the vocational expert’s testimony is substantial evidence supporting the

ALJ’s conclusion.38

     ii.   The Court Sustains Plaintiff’s Second Objection

           Plaintiff’s second objection states that “[t]he judge chose to only acknowledge 4 of

my medical conditions although the medical reports show a different picture.”39 Construed

liberally,40 Plaintiff argues the ALJ did not consider all of the record evidence when

evaluating whether the medical evidence supported Plaintiff’s testimony about the

intensity, persistence, and functionally limiting effects of her conditions. 41

           Agency regulations42 direct ALJs to “consider all of the evidence in an individual's

record when they evaluate the intensity and persistence of symptoms after they find that

the individual has a medically determinable impairment(s) that could reasonably be




37
   Doc. 10 at 228.
38
   Griffeth, 217 F. App’x at 429 (explaining that while the hypothetical question “must incorporate all of the
claimant’s physical and mental limitations,” the ALJ “is not required to accept a claimant’s subjective
complaints” and may present the hypothetical “on the basis of his own assessment”).
39
   Doc. 21 at 3.
40
   See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally construed.”
(internal quotation marks omitted)).
41
   The Magistrate Judge, when considering this argument in the R&R, only considered whether the ALJ
addressed the impairments Plaintiff listed in her reply brief. Doc. 17 at 2-6. However, Plaintiff’s (admittedly
voluminous) submission below also presented evidence regarding Plaintiff’s spine issues (Doc. 12-2 at 27-8),
liver disease (Doc. 12-2 at 3), and nerve pain (Doc. 12-2 at 23).
42
   See 20 C.F.R. § 404.1545 (“We will assess your residual functional capacity based on all the relevant
medical and other evidence.”).
                                                      -6-
Case No. 1:17-cv-2613
Gwin, J.

expected to produce those symptoms.”43 Given this duty to address all relevant record

evidence, the ALJ’s decision is deficient in two respects.

           First, the ALJ’s opinion did not address Plaintiff’s degenerative spine disease. The

administrative record included an October 28, 2014 office treatment record from the

Cleveland Clinic Hospital. The office notes x-ray image analysis stated that Plaintiff

suffered from “degenerative disc disease of the lower [cervical spine]“ and “degenerative

disc disease and facet arthritis of the lower lumbar spine degenerative spondylolisthesis of

the L4 [spinal segment].”44 At the same clinic visit Plaintiff described shooting pains and

numbness in her hands and feet.45

           Discussing this record in the decision, the ALJ stated that “[o]n October 28, 2014,

the claimant denied chest pain, headache, changes in vision, leg swelling, palpitations,

nausea, vomiting, joint pain, muscle pain, syncope, tremors, or cold or heat intolerance.”46

This is true enough, but it is hardly right to say that the ALJ “considered” Plaintiff’s

degenerative spine diagnosis by enumerating all the unrelated symptoms Plaintiff denied at

the visit.

           Second, the ALJs’ opinion summarily discounted Plaintiff’s claims that she was

experiencing side effects from her medication. Social Security Regulations require the ALJ




43
   SSR 16-3p, Titles II & Xvi: Evaluation of Symptoms in Disability Claims, 2017 WL 5180304 at *1 (S.S.A.
Oct. 25, 2017) (emphasis added). Although this particular version of the ruling was not in effect at the time
of Plaintiff’s hearing, it republished identical language in a previous version of SSR 16-3p, which was
effective March 28, 2016. See also SSR 96-8p, Titles II & Xvi: Assessing Residual Functional Capacity in
Initial Claims, 1996 WL 374184 at *5 (July 2, 1996) (“The RFC assessment must be based on all of the
relevant evidence in the case record.” (emphasis in original)).
44
   Doc. 10 at 701. This document is on the list of exhibits appended to the ALJ’s decision. Id. at 40.
45
     Id.
46
     Id. at 31.
                                                      -7-
Case No. 1:17-cv-2613
Gwin, J.

to consider medication side effects when assessing the severity and persistence of a

claimant’s symptoms47 and when assessing the claimant’s residual functional capacity.48

        At the hearing, Plaintiff testified that she was dizzy “all the time” because of the

medication she took to manage her Grave’s disease.49 She also testified that she reduced

and stopped taking her medication, and her pain and dizziness had abated as a result.50

        Discussing these claims in her decision, the ALJ remarked that “although the

claimant alleged extreme side effects from her thyroid medication, this is not documented

in the medical record, as there is no documentation of the claimant complaining to her

providers of side effects. The record just shows when she reported decreasing her

medication[.]”51

        This conclusion is not supported by substantial evidence, as the objective medical

evidence in the record documents that Plaintiff suffered unexplained dizziness and nerve

pain after she began taking her thyroid medication. On August 12, 2015, 52 Plaintiff was

hospitalized at Marymount Hospital after passing out in the shower and striking her head.

On August 25, 2015, Plaintiff visited Metrohealth Doctor Ikram Khan for a neurological

consult.53 At the tilt table test, Plaintiff described “head ache, right eye symptoms,

shortness of breath, numbness and tingling in left arm and hand.” 54 After various negative




47
   SSR 16-3p at *8 (stating that the ALJ will consider “[t]he type, dosage, and side effects of any medication an
individual takes or has taken to alleviate pain or other symptoms”).
48
   SSR 96-8p at *5 (stating that the RFC must consider “[t]he effects of treatment, including . . . side effects of
medication”).
49
   Doc. 10 at 218.
50
   Id. at 222-23.
51
   Id. at 32.
52
   Plaintiff began taking metoprolol for her thyroid disease in April 2014. See Doc. 10 at 576.
53
   Id. at 906. This record is on the list of exhibits appended to the ALJ’s decision. Id. at 40.
54
   Id. at 917.
                                                        -8-
Case No. 1:17-cv-2613
Gwin, J.

neurological tests, Dr. Kahn stated that “[f]rom the description looks like vasovagal vs

medication related” but also recommended that her doctor “consider changing her

medication.”55

        The ALJ’s decision does not discuss Plaintiff’s August 12, 2015 hospitalization. It

simply states that “[o]n August 12 claimant denied chest pain, shortness of breath, chills,

nausea, eye pain, vomiting, or numbness or weakness in the face, arms or legs . . . her

heart had regular rate and rhythm . . . [h]er eyes were normal to inspection. She had no

acute focal neurological deficits.”56 While this is a thorough inventory of the unrelated

symptoms Plaintiff denied that day, it does not demonstrate that the ALJ considered the

objective medical evidence suggesting that Plaintiff had inexplicably passed out in the

shower and hit her head that day.

        Simply put, dizziness is a known side effect of Plaintiff’s thyroid medication and the

record evidence supports—not contradicts—Plaintiff’s testimony that she suffered

potentially disabling dizziness due to her medication.57

        To be clear, the Court is not taking issue with the ALJ’s weighing of the evidence. If

the ALJ had considered Plaintiff’s spine diagnoses and side effects and concluded that they

were not disabling, the Court would not disturb that conclusion. Here, the ALJ failed to

weigh the relevant evidence at all.



55
   Id. at 951.
56
   Id. at 31.
57
   See White v. Comm'r of Soc. Sec., 312 F. App'x 779, 790 (6th Cir. 2009) (holding that there was not
substantial evidence for ALJ to discount claimant’s testimony regarding side effects where claimant’s
medications were “known to have powerful side effects such as drowsiness, fatigue, light-headedness and
weakness”); Dalpra v. Sec'y of Health & Human Servs., 802 F.2d 456 (6th Cir. 1986) (vacating and
remanding decision to the Secretary where the ALJ had failed to consider whether medication side-effects
limited claimant’s residual functional capacity).
                                                    -9-
Case No. 1:17-cv-2613
Gwin, J.

                                      IV. Conclusion

       For these reasons, the Court OVERRULES Plaintiff’s first objection and SUSTAINS

Plaintiff’s second objection. The Court therefore ADOPTS the Magistrate Judge’s R&R with

respect to the first objection but REJECTS the R&R with respect to the second objection.

The Court VACATES the ALJ’s decision and REMANDS the case to the ALJ for further

proceedings consistent with this opinion.


       IT IS SO ORDERED.




Dated: March 25, 2019                              s/   James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




                                            -10-
